Upon consideration of the petition filed on the 7th of June 2016 by Defendant (AbdulKadir Sharif Ali) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 18th of August 2016."
The following order has been entered on the motion filed on the 15th of June 2016 by Defendant (AbdulKadir Sharif Ali) to Amend Petition for Discretionary Review:
"Motion Allowed by order of the Court in conference, this the 18th of August 2016."